           Case 2:18-cr-00383-APG-EJY Document 62 Filed 10/30/20 Page 1 of 4



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 6

 7 UNITED STATES OF AMERICA,                        2:18-CR-383-APG-EJY

 8                Plaintiff,                       Preliminary Order of Forfeiture

 9         v.

10 ARLANDELL MOORE,

11                Defendant.

12         This Court finds Arlandell Moore pled guilty to Count One of a One-Count
13 Superseding Criminal Information charging him with felon in possession of a firearm in

14 violation of 18 U.S.C. § 922(g)(1). Superseding Criminal Information, ECF No. 50; Plea

15 Agreement, ECF No. 51; Arraignment and Plea, ECF No. 52; Stipulation to Modify the

16 Plea Agreement, ECF No. __.

17         This Court finds Arlandell Moore agreed to the forfeiture of the property set forth in
18 the Stipulation to Modify the Plea Agreement and the Forfeiture Allegation of the

19 Superseding Criminal Information. Superseding Criminal Information, ECF No. 50;

20 Arraignment and Plea, ECF No. 52; Stipulation to Modify the Plea Agreement, ECF No.

21 __.

22         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
23 States of America has shown the requisite nexus between property set forth in the

24 Stipulation to Modify the Plea Agreement and the Forfeiture Allegation of the Superseding

25 Criminal Information and the offense to which Arlandell Moore pled guilty.

26         The following property is any firearm or ammunition involved in or used in any
27 knowing violation of 18 U.S.C. § 922(g)(1), and is subject to forfeiture pursuant to 18 U.S.C.

28 § 924(d)(1) with 28 U.S.C. § 2461(c).
            Case 2:18-cr-00383-APG-EJY Document 62 Filed 10/30/20 Page 2 of 4



 1              1. A Glock 19 9-millimeter semi-automatic handgun, bearing serial number

 2                    BCHX 843; and

 3              2. any and all compatible ammunition

 4   (all of which constitutes property).

 5          This Court finds that on the government’s motion, the court may at any time enter

 6   an order of forfeiture or amend an existing order of forfeiture to include subsequently

 7   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

 8   32.2(b)(2)(C).

 9          This Court finds the United States of America is now entitled to, and should, reduce

10   the aforementioned property to the possession of the United States of America.

11          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

12   DECREED that the United States of America should seize the aforementioned property.

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

14   rights, ownership rights, and all rights, titles, and interests of Arlandell Moore in the

15   aforementioned property are forfeited and are vested in the United States of America and

16   shall be safely held by the United States of America until further order of the Court.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

18   of America shall publish for at least thirty (30) consecutive days on the official internet

19   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

20   describe the forfeited property, state the time under the applicable statute when a petition

21   contesting the forfeiture must be filed, and state the name and contact information for the

22   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

23   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

24   the government may instead serve every person reasonably identified as a potential claimant

25   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

26   Rule G(4)(a)(i)(A).

27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

28   or entity who claims an interest in the aforementioned property must file a petition for a
                                                   2
            Case 2:18-cr-00383-APG-EJY Document 62 Filed 10/30/20 Page 3 of 4



 1   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 2   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

 3   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

 4   right, title, or interest in the forfeited property and any additional facts supporting the

 5   petitioner’s petition and the relief sought.

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 7   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 8   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 9   not sent, no later than sixty (60) days after the first day of the publication on the official

10   internet government forfeiture site, www.forfeiture.gov.

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

12   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

13   Attorney’s Office at the following address at the time of filing:

14                  Daniel D. Hollingsworth
                    Assistant United States Attorney
15                  James A. Blum
                    Assistant United States Attorney
16                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
17

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

19   described herein need not be published in the event a Declaration of Forfeiture is issued by

20   the appropriate agency following publication of notice of seizure and intent to

21   administratively forfeit the above-described property.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

23   copies of this Order to all counsel of record.

24                  October 30,
            DATED _____________________, 2020.

25

26

27                                                  ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
28
                                                      3
           Case 2:18-cr-00383-APG-EJY Document 62 Filed 10/30/20 Page 4 of 4



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   October 29, 2020.

 4

 5                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 6                                                          FSA Contractor Paralegal
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
